AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ONNovember 5, 2007 REGISTRATION NO. 333-145864 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No.2 to FORM SB-2/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SEAWRIGHT HOLDINGS, INC. (Name of small business issuer in its charter) Delaware (State of other jurisdiction of incorporation) 2086 (Primary Standard Industrial Classification Code Number) 54-1965220 (IRS Employer Identification Number) 600 Cameron Street Alexandria, Virginia 22314 (703) 340-1629 (Address and telephone number of principal executive offices) 600 Cameron Street Alexandria, Virginia 22314 (703) 340-1629 (Address of principal place of business or intended principal place of business) Joel P. Sens, Chief Executive Officer 600 Cameron Street Alexandria, Virginia 22314 (703) 340-1629 (Name, address and telephone number of agent for service) Copies of communications to: Charles A. Sweet, Esq. Mark J. Fiekers, Esq. McKee Nelson LLP 1919 M Street, NW Washington, DC 20036 (202) 775-1880 Approximate date of proposed sale to the public: as soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. x 1 If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered(1) Proposed Maximum offering price per security(2) Proposed Maximum Amount of Aggregate offering price Amount of Registration Fee (3) Common stock, no par value per share(4) 2,000,000 $ 0.60 $ 1,200,000.00 $ 36.84 Common stock, no par value per share(5) 1,076,350 $ 0.60 $ 645,810.00 $ 19.82 Common stock, no par value per share(6) 17,050 $ 0.60 $ 10,230.00 $ 0.31 (1) Pursuant to Rule 416(a) of the Securities Act of 1933, as amended, this registration statement shall be deemed to cover additional securities that may be offered or issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. (2) Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(c). For the purposes of this table, we have used the average of the closing bid and ask prices of the common stock as traded in the over the counter market and reported on the OTC Electronic Bulletin Board on August 27, 2007. (3) The registration fee was paid in connection with the original filing on September 4, 2007. The number of shares registered has been reduced, resulting in a reduction of the aggregate fee payable from $69.87 to $56.97, the $12.90 difference will remain available for offset against filing fees for subsequent registration statements pursuant to Rule 457(p). (4) Shares of common stock to be offered in connection with an equity line of credit arrangement. (5) Shares of common stock being registered for resale that are owned by certain selling shareholders named in the prospectus. (6) Represents shares of common stock being registered for resale that have been or may be acquired upon the exercise of common stock purchase warrants at an exercise price of $0.85/share issued to certain selling stockholders named in the prospectus. 2 PROSPECTUS SEAWRIGHT HOLDINGS, INC. This prospectus relates to the sale of up to3,093,400 shares of our common stock by our stockholders. We are not selling any securities in this offering and therefore will not receive any proceeds from this offering. We will, however, receive proceeds from the sale of securities under an investment agreement that we have entered into with one of the selling stockholders, Dutchess Private Equities Fund, L.P., which permits us to “put” up to $5,000,000 in shares of our common stock to Dutchess Private Equities Fund, L.P. (We have already “put” 1,000,000 shares of our common stock, worth $1,121,335, to Dutchess pursuant to a registration statement on From SB-2 that was declared effective by the Securities and Exchange Commission on November 20, 2006.) Additionally, we may receive funds from the exercise of warrants held by certain selling stockholders. All costs associated with this registration will be borne by us. The shares of common stock are being offered for sale by the selling stockholders at prices established on the Over-the-Counter Bulletin Board or in negotiated transactions during the term of this offering. Our common stock is quoted on the Over-the-Counter Bulletin Board under the symbol “SWRI.OB”. On August 27,2007, the last reported sale price of our common stock was $0.60 per share. Dutchess Private Equities Fund, L.P. and Jones, Byrd and Attkisson, Inc. are “underwriters” within the meaning of the Securities Act of 1933, as amended, in connection with the resale of common stock under the investment agreement. Dutchess will pay us 95% of the lowest closing best bid price of the common stock during the five trading days immediately following the date of our notice to them of our election to put shares pursuant to the investment agreement. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SECURITIES ONLY IF YOU CAN AFFORD A COMPLETE LOSS. SEE “RISK FACTORS” BEGINNING ON PAGE 9. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS ISNOVEMBER 5, 2007 3 TABLE OF CONTENTS SUMMARY 5 RISK FACTORS 9 USE OF PROCEEDS 15 DETERMINATION OF OFFERING PRICE 16 INVESTMENT AGREEMENT WITH DUTCHESS 16 DILUTION 18 SELLING SECURITY HOLDERS 19 PLAN OF DISTRIBUTION 23 CAPITALIZATION 24 DIVIDEND POLICY 24 MANAGEMENT’S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION 24 DESCRIPTION OF BUSINESS 31 DESCRIPTION OF PROPERTY 36 MANAGEMENT 37 EXECUTIVE COMPENSATION 38 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 39 MARKET FOR OUR COMMON STOCK 40 REPORTS TO SECURITY HOLDERS 41 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 41 DESCRIPTION OF SECURITIES 42 LEGAL PROCEEDINGS 43 LEGAL MATTERS 43 EXPERTS 43 ADDITIONAL INFORMATION 43 FINANCIAL STATEMENTS F-1 4 SUMMARY The following summary is qualified in its entirety by the more detailed information and financial statements, including the notes thereto, appearing elsewhere in this prospectus. Because it is a summary, it does not contain all of the information you should consider before making an investment decision. References in this prospectus to “we,” “us,” and “our” refer to Seawright Holdings, Inc. and its direct and indirect subsidiaries. References to “Seawright Holdings” refer to Seawright Holdings, Inc. and its subsidiaries. Seawright Holdings, Inc. Seawright Holdings, Inc. was incorporated in the State of Delaware in October 1999 under the name Pre-Settlement Funding Corporation. In September 2003 we changed our name to Seawright Holdings, Inc. to re-focus our business plan and enter the business of producing and selling spring water. Our principal executive offices are located at 600 Cameron Street, Alexandria, Virginia 22314. Our telephone number is (703) 340-1629. The Offering On September 12, 2005, we entered into an investment agreement with Dutchess Private Equities Fund, L.P., or Dutchess, that provides us with an Equity Line of Credit. The investment agreement provides that, following notice to Dutchess, we may require Dutchess to purchase, or put, up to $5,000,000 in shares of our common stock for a purchase price equal to 95% of the lowest closing best bid price of our common stock on the Over-the-Counter Bulletin Board, or the OTCBB, during the five trading days following that put notice. We may, at our election, require Dutchess to purchase an amount equal to no more than either (a) 200% of the average daily volume of our common stock for the 10 trading days prior to the put notice date, multiplied by the average of the three daily closing bid prices immediately preceding the put notice date or (b) $100,000; provided that in no event will the amount Dutchess is required to purchase exceed $1,000,000 with respect to any single put. We are obligated to register for resale the shares of common stock issuable pursuant to the investment agreement pursuant to a registration rights agreement dated as of September 12, 2005, between Dutchess and us. On November 20, 2006, a registration statement on Form SB-2 pertaining to the Company’s common stock was declared effective by the Securities and Exchange Commission. Pursuant to that registration statement, we registered the resale of 1,000,000 shares of common stock that were “put” to Dutchess under the investment agreement. Accordingly, we are now registering the resale ofadditional shares under the investment agreement that we may, at our election, require Dutchess to purchase. In addition to the shares issued pursuant to the investment agreement, shares will also be offered by our current stockholders. The majority of our selling stockholders acquired their securities through a private offering we closed in February 2005. This offering, sold to 78 accredited investors, consisted of 999 units at a price of $3,000 per unit. Each unit consisted of the following: · 2,500 shares of our common stock; · $1,500 of 11% convertible promissory notes, Series A, maturing on September 1, 2009, and convertible into shares of common stock at an exercise price of $0.85 per share any time after six months from the date of issuance; and · A warrant to purchase 300 shares of our common stock that is exercisable for a period of five years from issuance at $0.85 per share. During the second quarter of 2007 most of the convertible promissory notes issued through the private offering were converted into shares of the Company’s common stock except for a remaining balance of $32,436. Additionally, 276,350 of the shares of common stock registered hereunder were issued to the selling stockholder upon exercise of the warrants issued pursuant to our private offering. Also included in this registration statement are shares of our common stock that may be acquired upon the exercise of the warrants issued pursuant to the private offering. Oneadditional selling shareholders purchased 300,000 shares from the Company in a private transaction on August 31, 2007 at a purchase price of $0.40 per share. Our selling stockholders include Joel Sens, our president and chief executive officer. 5 The selling stockholders consist of: Stockholder # of Shares Dutchess Private Equities Fund, L.P. 2,000,000 (1) Joel Sens 500,000 (2) K&C Investments 300,000 RBC Dain Rauscher Cust William Dunn IRA 17,600 RBC Dain Rauscher Cust Eugenia Medlock IRA 17,000 RBC Dain Rauscher Cust James T. Lewis IRA 15,700 IFS Holdings, Inc. 13,400 (3) RBC Dain Rauscher Cust Cynthia Lee McDonald IRA 13,000 RBC Dain Rauscher Cust Barry Dunn SEP/IRA 11,900 Matthew K. Becksteadd TTEE Matthew K. Beckstead Revocable Trust 10,000 John R. Velky 10,000 RBC Dain Rauscher Cust Nancy Kines IRA 9,700 RBC Dain Rauscher Cust Louis Mulherin Jr. IRA 9,000 RBC Dain Rauscher Cust Horace G. Blalock IRA 8,600 Jana S. Pine 7,700 RBC Dain Rauscher Cust Kenneth D. Simpson IRA 7,500 RBC Dain Rauscher Cust Henry Alperin IRA 7,000 Echols J. Martin DMD PSP 7,000 RBC Dain Rauscher Cust Caroline T. Richardson IRA 6,400 RBC Dain Rauscher Cust Charles Daniel IRA 6,200 RBC Dain Rauscher Cust Robert Edmond IRA 5,400 RBC Dain Rauscher Cust Jackie Brooks Roth IRA 5,300 RBC Dain Rauscher Cust John R. Velky IRA 5,200 Henry Alperin 5,100 Kimberly S. Sligh 4,800 Thomas D. Thompson 4,000 RBC Dain Rauscher Cust J. Lavern McCullough IRA 3,700 RBC Dain Rauscher Cust Ted A. Poor IRA 3,200 Carolyn H. Byrd 3,200 RBC Dain Rauscher Cust William A. Smith IRA 3,100 RBC Dain Rauscher Cust Robert J. Ferrara IRA 3,000 RBC Dain Rauscher Cust Pamela K. Richardson Roth IRA 3,000 RBC Dain Rauscher Cust Geraldine N. Videtto IRA 3,000 RBC Dain Rauscher Cust Jack T. Williams IRA 3,000 Robert C. Wilson 3,000 RBC Dain Rauscher Cust Burgess M. Allen Jr. Roth IRA 2,600 RBC Dain Rauscher Cust Sonan L. Ashley Roth IRA 2,500 Valerie Biskey 2,500 Robert L.Bower 2,500 RBC Dain Rauscher Cust Nancy Locklear IRA 2,500 M. Dixon McKay 2,500 RBC Dain Rauscher Cust Hilton E. Vaughn Sr. IRA 2,500 Tammy Corley 2,150 William D. Corley 2,150 (4) RBC Dain Rauscher Cust A. Louis Hook Jr. IRA 2,000 RBC Dain Rauscher Cust Dorth G. Falls IRA 1,800 RBC Dain Rauscher Cust Robert F. Heishman IRA 1,800 RBC Dain Rauscher Cust Patsy A. Fisher Roth IRA 1,700 RBC Dain Rauscher Cust Phillip R. Mason IRA 1,700 RBC Dain Rauscher Cust Joseph H. May IRA 1,700 RBC Dain Rauscher Cust Kenneth J. Remington IRA 1,600 Robert L. Abshire 1,500 RBC Dain Rauscher Cust Barbara Sue Bramlett IRA 1,500 Furman Terry Richardson 1,500 Stuart R. Wilson 1,500 Waymon E. Ragan and Lorena B. Ragan Jt. Ten./WROS 1,500 (5) RBC Dain Rauscher Cust Joanne I. Leonard IRA 1,100 6 Bryan Coats 1,000 RBC Dain Rauscher Cust Faye S. Jennings IRA 1,000 James R. Kelley 1,000 Alice McCoy 1,000 RBC Dain Rauscher Cust Thomas D. Thompson IRA 1,000 Ken Wilson 1,000 RBC Dain Rauscher Cust Lawrence E. Mobley III SEP/IRA 900 A Boardman Co LLC 900 Michael C Rogers & Pam K. Roger Jt. Ten. 900 RBC Dain Rauscher Cust Ken Wilson Roth IRA 800 RBC Dain Rauscher Cust Verda Elrod Roth IRA 600 Gerry Rhodes 600 RBC Dain Rauscher Cust Phoebe Tuten IRA 600 Mark D. Anderson 500 RBC Dain Rauscher Cust Milton O. Dickson Sr. Roth IRA 500 Kevin Fogarty & Michelle Fogarty Jt. Ten. 500 Randall Redmond 500 George M. Willson & Crystal J. Willson 400 RBC Dain Rauscher Cust Franklin D. Hart Jr. Roth IRA 300 RBC Dain Rauscher Cust Wanda Hart Roth IRA 300 Elisabeth T. Keller 300 T. Barrett Trotter 300 (1) Consists of 2,000,000 of the shares that may be issued pursuant to the Equity Line of Credit. (2) Consists of 500,000 shares of common stock. (3) Consists of 13,400 shares that may be acquired at $0.85 per share upon exercise of warrants. (4) Consists of 2,150 shares that may be acquired at $0.85 per share upon exercise of warrants. (5) Consists of 1,500 shares that may be acquired at $0.85 per share upon exercise of warrants. Our Capital Structure and Shares Eligible for Future Sale The following tables outline our capital stock as ofSeptember 30, 2007: Common Stock Outstanding: Before the offering 14,792,896 shares (1) After the offering 16,809,946 shares (2) (1) Assumes: 7 · No conversion of promissory notes outstanding as of September 30, 2007: Promissory Note Holder Exercise Price # of Common Stock Shares Beverly Sanders III $ 0.85 5,294 Beverly Sanders JR $ 0.85 26,471 Myrtle Sanders $ 0.85 5,294 · No conversion of options outstanding as of September 30, 2007: Option Holder Option Price # of Common Stock Shares Joel Sens $ 0.50 400,000 Joel Sens $ 1.00 300,000 Joel Sens $ 1.75 300,000 Joel Sens $ 2.00 500,000 · No conversion of warrants outstanding as of September 30, 2007: Warrant Holder Exercise Price # of Common Stock Shares Ron Attkisson $ 0.85 300,000 IFS Holdings, Inc. $ 0.85 13,400 William D. Corley $ 0.85 2,150 Waymon E. Ragan and Lorena B. Ragan Jt. Ten./WROS $ 0.85 1,500 Beverly Sanders III $ 0.85 900 Beverly Sanders JR, IRA $ 0.85 4,500 Myrtle Sanders $ 0.85 900 (2) For the purpose of determining the number of shares subject to registration with the SEC, we have assumed that we will issue not more than 2,000,000 shares pursuant to the exercise of our put rights under the investment agreement, although the number of shares that we will actually issue pursuant to that put right may be more than or less than 2,000,000, depending on the trading price of our common stock and the number of times we draw down on the Equity Line of Credit. If we were to exercise the put right that would result in our issuance of more than 2,000,000 shares, we would be required to file a subsequent registration statement with the SEC and for that registration statement to be deemed effective prior to the issuance of any such additional shares. In addition, in calculating the number of shares of common stock outstanding after the offering, we have further assumed that all options and warrants as to which the underlying shares of common stock are registered hereby have been converted. Use of Proceeds We will not receive any proceeds from the sale by the selling stockholders of our common stock. We will receive proceeds from the investment agreement. We may also receive proceeds from the exercise of warrants or options under certain circumstances. See “Use of Proceeds” below. Symbol for Our Common Stock Our common stock trades on the OTCBB under the symbol “SWRI.OB”. 8 RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the following risk factors, other information included in this prospectus and information in our periodic reports filed with the SEC. If any of the following risks actually occur, our business, financial condition or results of operations could be materially and adversely affected and you may lose some or all of your investment. Special Note Regarding Forward-Looking Statements This prospectus contains certain forward-looking statements based on our current expectations, assumptions, estimates and projections about our business and our industry. We generally use words such as “believe,” “may,” “could,” “will,” “intend,” “expect,” “anticipate,” “plan,” and similar expressions to identify forward-looking statements. Forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those expressed or implied by the statements, including, but not limited to: · market acceptance of our products; · our ability to provide for our obligations; · our ability to attract customers at a steady rate and maintain customer satisfaction; · the amount and timing of operating costs and capital expenditures relating to the initial conduct and expansion of our business, operations and infrastructure and the implementation of marketing programs, key agreements and strategic alliances; · our ability to obtain additional financing needed for any future acquisitions of assets or companies; · our ability to meet competitive challenges and technological changes; · general economic conditions specific to the beverage market and specifically the spring water industry; and · other risks detailed in our periodic report filings with the SEC or specifically listed in the risk factors below. Risks Related To Our Business We have had losses since our inception, expect losses to continue in the future and may never become profitable We have historically generated substantial losses, which, if continued, could make it difficult to fund our operations or successfully execute our business plan, and could adversely affect our stock price. For the period from inception through June 30, 2007, we have accumulated losses totaling $5,900,003. We experienced net losses of $1,439,840 for the three months ended June 30, 2007, $423,429 for the three months ended June 30, 2006, $1,785,386 for the year ended December 31, 2006 and $1,116,048 for the year ended December 31, 2005. We experienced negative cash flow from operations of $1,284,813 for the six months ended June 30, 2007,negative cash flow from operations of $423,890 for the six months endedJune 30, 2006, negative cash flow from operations of $918,939 for the year ended December 31, 2006, and positive cash flow from operations of $410,297for the year ended December 31, 2005. We anticipate that we will generate net losses in the near term and we may not be able to achieve or maintain profitability or positive cash flow at any time in the future. 9 We have a limited operating history and may never achieve or sustain profitable operations We have only been operating for a short time and have not yet achieved significant sales or made a profit from operations. We have generated limited revenues from our current products of $7,912 from inception through June 30, 2007. In addition, we have a limited history of competing in the intensely competitive bottled water industry. Our products may not be successfully commercialized or marketed. As a result, we may never achieve or sustain profitable operations. We will also be incurring costs to develop, introduce and enhance our spring water operations and products, to develop and market an interactive website, to establish marketing relationships, to acquire and develop products that will complement each other, and to build an administrative organization. To the extent that such expenses are not followed by commensurate revenue, our business, results of operations and financial condition will be materially and adversely affected. Quarterly results may fluctuate significantly due to a variety of factors Our quarterly operating results may fluctuate significantly in the future as a result of a variety of factors, most of which are outside our control, including: ·the level of public acceptance of our spring water operations and business; ·the demand for spring water services and related products; ·seasonal trends in demand; ·the amount and timing of capital expenditures and other costs relating to the initial conduct of our business and the expansion of our operations; ·the introduction of new services and products by us or our competitors; ·price competition or pricing changes in the industry; ·technical difficulties; and ·general economic conditions as well as economic conditions specific to the beverage industry. Our quarterly results may also be significantly affected by the impact of the accounting treatment of acquisitions, financing transactions or other matters. Particularly at our early stage of development, such accounting treatment can have a material impact on our results for any quarter. Due to the foregoing factors, among others, it is likely that our operating results will fall below our expectations or our investors’ expectations in some future quarter. Our accountants have indicated that if we do not generate enough cash from operations to sustain our business we may have to liquidate assets or curtail our operations The accompanying financial statements have been prepared assuming we will continue as a going concern. Since inception, we have accumulated substantial losses. Conditions exist that raise substantial doubt about our ability to continue as a going concern unless we are able to generate sufficient cash flows to meet our obligations and sustain our operations. 10 We may be subject to product liability claims and our insurance may not be adequate to cover such claims The marketing and selling of our products will expose us to product liability risk. Any future claim against us for product liability could materially and adversely affect our business, financial condition, and results of operations and result in negative publicity. Even if we are not found liable, the costs of defending a lawsuit can be high. We currently carry insurance for this type of liability, which provides coverage in the amount of $1,000,000. However, we may experience legal claims outside of our insurance coverage or in excess of our insurance coverage. We are subject to substantial competition and so may not have the ability or the capital to compete effectively The industry in which we expect our products to be sold is highly competitive. We may not have the ability or the capital to compete effectively in this environment. The significant competition in our industry could harm our ability to win business and increase the price pressure on our products. We face strong competition from a wide variety of firms, including large, multinational firms with far greater resources than we possess. Many of our competitors have considerably greater financial, marketing and technological resources than we do, which may make it difficult to sell our products. Many of our competitors also have longer operating histories and presence in key markets, greater name recognition, larger customer bases and significantly greater financial, sales and marketing, manufacturing, distribution, technical and other resources. As a result, these competitors may also be able to devote greater resources to the promotion and sale of their products. We must comply with environmental regulations or we may have to pay expensive penalties or clean up costs We are subject to federal, state and local laws, and regulations regarding protection of the environment, including air, water, and soil. We do not maintain insurance for pollutant cleanup and removal. If we are found responsible for any hazardous contamination, we may have to pay expensive fines or penalties or perform costly clean-up. Even if we are charged and later found not responsible for such contamination or clean up, the cost of defending the charges could be high. If we do not comply with government regulations, we may be unable to ship our products or have to pay expensive fines or penalties We are subject to regulation by state and federal governments and governmental agencies. If we fail to obtain regulatory approvals or suffer delays in obtaining regulatory approvals, we may not be able to market our products and services and generate product and service revenues. Although we do not anticipate problems satisfying any of the regulations involved, we cannot foresee the possibility of new regulations that could adversely affect our business. If land we recently acquired is not favorably re-zoned, we may be unable to lease the land for commercial purposes In May of 2005 and in April of 2006, respectively, we completed the purchase of two parcels of land located in Staunton, Virginia. We are considering leasing both of these properties for commercial purposes. Currently, both properties are not zoned for commercial use. We expect both sites will be re-zoned to commercial use from general agricultural use based upon our review of the master zoning plan of the city of Staunton, Virginia. If the sites are not re-zoned, we will not be able to lease the properties for commercial purposes and we will have to consider alternative uses or selling the properties. If we sell the properties, we may have to sell them at a loss. 11 Insiders can exert significant control over our policies and affairs As ofJune 30, 2007, our chief executive officer and principal stockholder, Joel Sens, beneficially owned approximately 37% of our outstanding common stock on a fully-diluted basis. As a result, Mr. Sens effectively controls all of our affairs and policies, including matters requiring stockholder approval, such as amendments to our certificate of incorporation, fundamental corporate transactions including mergers, acquisitions and the sale of the company, and other matters involving the direction of our business and affairs. Although you may vote your shares, you will have limited influence on our business and management. We currently have one employee and we may not be able to execute our business plan without his services Mr. Sens is presently our sole employee and is employed without any formal contract establishing terms of employment or compensation. We are therefore dependent upon Mr. Sens, who works for us as an at will employee, with respect to our operations and management. If Mr. Sens is unable to devote substantial time and attention to our operations for whatever reason or decides to change his employment, our business will be materially and adversely affected. We believe that, as our activities increase and change in character, additional, experienced personnel will be required to implement our business plan. Competition for such personnel is intense and we may not be able to attract and retain such personnel. We may not be able to successfully manage growth of our business Our future success will be highly dependent upon our ability to successfully manage the anticipated expansion of our operations. Our ability to manage and support growth effectively will be substantially dependent on our ability to implement adequate financial and management controls, reporting systems and other procedures, and attract and retain sufficient numbers of qualified technical, sales, marketing, financial, accounting, administrative and management personnel. Our future success also depends upon our ability to address potential market opportunities while managing expenses to match our ability to finance our operations. This need to manage our expenses will place a significant strain on our management and operational resources. If we are unable to manage our expenses effectively, our business, results of operations and financial condition will be materially and adversely affected. Risks associated with acquisitions Although we do not presently intend to do so, as part of our business strategy in the future, we could acquire assets and businesses relating to or complementary to our operations. Any acquisitions by us would involve risks commonly encountered in acquisitions of assets or companies. These risks would include, among other things, the following: ·we could be exposed to unknown liabilities of the acquired companies; 12 ·we could incur acquisition costs and expenses higher than anticipated; ·fluctuations in our quarterly and annual operating results could occur due to the costs and expenses of acquiring and integrating new businesses or technologies; ·we could experience difficulties and expenses in assimilating the operations and personnel of any acquired businesses; ·our ongoing business could be disrupted and our management’s time and attention diverted; and ·we could be unable to integrate with any acquired businesses successfully. Risks Related to this Offering and Our Stock “Penny Stock” rules may make buying or selling our securities difficult Trading in our securities is subject to the SEC’s “penny stock” rules and it is anticipated that trading in our securities will continue to be subject to the penny stock rules for the foreseeable future. The SEC has adopted regulations that generally define a penny stock to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions. These rules require that any broker-dealer who recommends our securities to persons other than prior customers and accredited investors must, prior to the sale, make a special written suitability determination for the purchaser and receive the purchaser’s written agreement to execute the transaction. Unless an exception is available, the regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the risks associated with trading in the penny stock market. In addition, broker-dealers must disclose commissions payable to both the broker-dealer and the registered representative and current quotations for the securities they offer. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from recommending transactions in our securities, which could severely limit the liquidity of our securities and consequently adversely affect the market price for our securities. Existing stockholders may experience significant dilution from the sale of securities pursuant to the investment agreement with Dutchess and the sale of securities by the selling stockholders The sale of shares pursuant to the investment agreement with Dutchess will have a dilutive impact on our stockholders. As a result, our net income per share, if any, could decrease in future periods, and the market price of our common stock could decline. In addition, the lower our stock price at the time we exercise our put rights, the more shares we will have to issue to Dutchess to draw down on the full Equity Line of Credit with Dutchess. If our stock price decreases, then our existing stockholders would experience greater dilution. In addition, through our prior private placement that closed in February 2005, we sold warrants and convertible promissory notes that are convertible into our common stock. We have also issued options convertible into our common stock to certain of the selling stockholders. Some of these securities are still outstanding and any exercise of them will have a dilutive impact on our stockholders. 13 Finally, if cash generated by our operations is insufficient to satisfy our liquidity requirements, we may be required to sell additional equity or debt securities. The sale of additional equity or convertible debt securities would result in additional dilution to our stockholders. Because Dutchess will pay less than the then-prevailing market price of our common stock and the other selling stockholders listed in this prospectus may pay less than the then-prevailing market price of our common stock our stock price may decline The common stock to be issued under our agreement with Dutchess will be purchased at a 5% discount to the lowest closing best bid price for the five trading days immediately following our notice to Dutchess of our election to exercise our put right. The other selling stockholders may exercise their conversion rights of the warrants at $0.85 per share, which may be less than the then-prevailing market price of our common stock. These discounted sales could cause the price of our common stock to decline, and you may not be able to sell our stock for more than you paid for it. Our securities have been thinly traded on the OTCBB, which may not provide liquidity for our investors Our securities are quoted on the OTCBB. The OTCBB is an inter-dealer, over-the-counter market that provides significantly less liquidity than the NASDAQ Stock Market or other national or regional exchanges. Securities traded on the OTCBB are usually thinly traded, highly volatile, have fewer market makers and are not followed by analysts. The SEC’s order handling rules, which apply to NASDAQ-listed securities, do not apply to securities quoted on the OTCBB. Quotes for stocks included on the OTCBB are not listed in newspapers. Therefore, prices for securities traded solely on the OTCBB may be difficult to obtain and holders of our securities may be unable to resell their securities at or near their original acquisition price, or at any price. Investors must contact a broker-dealer to trade OTCBB securities. As a result, you may not be able to buy or sell our securities at the times you wish Even though our securities are quoted on the OTCBB, the OTCBB may not permit our investors to sell securities when and in the manner that they wish. Because there are no automated systems for negotiating trades on the OTCBB, trades are conducted via telephone. In times of heavy market volume, the limitations of this process may result in a significant increase in the time it takes to execute investor orders. Therefore, when investors place an order to buy or sell a specific number of shares at the current market price it is possible for the price of a stock to go up or down significantly during the lapse of time between placing a market order and its execution. We may not be able to access sufficient funds under the Equity Line of Credit with Dutchess when needed We will depend on external financing to fund our planned initial operations and expansion. We expect that these financing needs will be substantially met by our agreement with Dutchess. However, due to the terms of the investment agreement, this financing may not be available in sufficient amounts or at all when needed. As a result, we may not be able to grow our business as planned. We do not intend to pay dividends in the foreseeable future; therefore, you may never see a return on your investment We do not anticipate the payment of cash dividends on our common stock in the foreseeable future. We anticipate that any profits from our operations will be devoted to future operations. Any decision to pay dividends will depend upon our profitability at the time, cash available and other factors. Therefore, you may never see a return on your investment. Investors who anticipate a need for immediate income from their investment should not purchase the securities offered in this prospectus. 14 Our stock price is volatile and you may not be able to sell your shares for more than what you paid Our stock price has been subject to significant volatility, and you may not be able to sell shares of common stock at or above the price you paid for them. The trading price of our common stock has been subject to wide fluctuations in the past. During the three-month period ended June 30, 2007, our common stock traded at prices as low as $0.96 per share and as high as $2.45 per share. During our fiscal year ending 2006, our common stock traded at prices as low as $0.40 per share and as high as $1.50 per share. During our fiscal year ending December 31, 2005, our common stock traded at prices as low as $0.40 per share and as high as $1.05 per share. Prior to January 9, 2004, there was no public trading market for our securities. The market price of the common stock could continue to fluctuate in the future in response to various factors, including, but not limited to: ·quarterly variations in operating results; ·our ability to control costs and improve cash flow; ·announcements of technological innovations or new products by us or by our competitors; ·changes in investor perceptions; and ·new products or product enhancements by us or our competitors. The stock market in general has continued to experience volatility which may further affect our stock price. As such, you may not be able to resell your shares of common stock at or above the price you paid for them. USE OF PROCEEDS This prospectus relates to shares of our common stock that may be offered and sold from time to time by certain selling stockholders. We will not receive proceeds from the sale of shares of common stock in this offering. However, we will receive the proceeds from the sale of shares of common stock to Dutchess under the investment agreement. The purchase price of the shares purchased under the investment agreement will be equal to 95% of the lowest closing best bid price of our common stock on the OTCBB for the five trading days immediately following the date of our notice of election to exercise our put. For illustrative purposes, we have set forth below a chart detailing the proceeds that we expect to receive pursuant to the investment agreement. We intend to use the net proceeds from the investment agreement for working capital purposes in the ordinary course of business and for general corporate purposes. Proceeds if 100% Sold Proceeds if 50% Sold Gross proceeds $ 1,200,000 $ 600,000 Estimated professional fees and SEC filing fees of offering $ 100,000 $ 100,000 1% Placement Fee $ 12,000 $ 6,000 Net proceeds $ 1,088,000 $ 494,000 15 Additionally, we may receive proceeds from the exercise ofwarrants exercisable for 17,050 shares of our common stock at $0.85 per share. Warrants exercisable for 299,700 shares of common stock were issued in the year ended December 31, 2004 and the remaining warrants were issued in January 2005. The warrants expire five years from the date of issue. As of June 30, 2007, 276,350 shares were issued upon the exercise of the warrants. We cannot accurately predict when or whether we will receive proceeds pursuant to the warrants or options because we do not know when the holders will choose to exercise the warrants or options. If the holders choose to exercise their warrants or options, we cannot predict whether any of those holders will opt for a cashless exercise. It is also possible that the warrants or certain of the options will expire without being exercised. If we receive proceeds from the warrants or options, we intend to use the proceeds for the purposes listed in the above chart. The sale of shares pursuant to the investment agreement with Dutchess will have a dilutive impact on our shareholders. As a result, the market price of our shares of common stock could decline. In addition, the lower the stock price at the time we exercise our “put” rights, the more shares we will have to issue to Dutchess to draw down on the full Equity Line. If our stock price decreases, then our existing shareholders would experience greater dilution. See “Risk Factors - Risks Related to this Offering and Our Stock - Existing stockholders may experience significant dilution from the sale of securities pursuant to the investment agreement with Dutchess and the sale of securities by the selling stockholders.” DETERMINATION OF OFFERING PRICE The shares of common stock are being offered for sale by the selling stockholders at prices established on the OTCBB or in negotiated transactions during the term of this offering. These prices will fluctuate based on the demand for the shares. INVESTMENT AGREEMENT WITH DUTCHESS The following is a summary of the material terms of the investment agreement. This summary is not complete and is qualified in its entirety by reference to the investment agreement. You should read carefully the investment agreement in its entirety as it is the legal document that governs the Equity Line of Credit. Overview On September 12, 2005, we entered into an investment agreement with Dutchess in order to provide us with a possible source of funding. The investment agreement establishes what is sometimes referred to as an Equity Line of Credit. Under the investment agreement, Dutchess has agreed to provide us with up to $5,000,000 of funding during the 36-month period following the date the registration statement, of which this prospectus is a part, is declared effective. During this 36 month period, we may request a draw down under the Equity Line of Credit by which we would sell shares of our common stock to Dutchess, which is obligated to purchase the shares under the investment agreement. We are under no obligation to draw down under the Equity Line of Credit. On November 20, 2006, a registration statement on Form SB-2 pertaining to the Company’s common stock was declared effective by the Securities and Exchange Commission. Pursuant to such registration statement, we registered 1,000,000 shares of common stock that were “put” to Dutchess under the investment agreement. The value of the 1,000,000 shares “put” to Dutchess was $1,121,335. Accordingly, we are now registering an additional 2,000,000 shares under the investment agreement that we may, at our election, require Dutchess to purchase. Calculation of Draw Down Amount, Purchase Price and Number of Shares Sold We may exercise our right to draw down our Equity Line of Credit by sending a written put notice to Dutchess stating the dollar amount we wish to draw down. The put notice date is generally considered to be the trading day following the day on which Dutchess receives the notice. 16 We may, at our election, require Dutchess to purchase an amount equal to no more than either (a) 200% of the average daily volume of our common stock for the 10 trading days prior to the put notice date, multiplied by the average of the three daily closing bid prices immediately preceding the put notice date or (b) $100,000; provided that we may not request more than $1,000,000 in any single put notice. On the trading day following the put notice date, a pricing period of five trading days will begin. The purchase price for the common stock identified in the put notice will be equal to 95% of the lowest closing best bid price of our common stock during the pricing period. We may submit additional put notices after each closing date but only if the shares sold during the prior pricing period have been paid for and issued. Payment for Shares Issued The shares purchased during the pricing period will be issued and paid for no later than the seventh trading day following the date of the drawdown notice. Right of First Refusal With certain exceptions, the investment agreement provides that the Company shall not directly or indirectly offer, sell, grant any option to purchase, or otherwise dispose of any of its common stock at a price that is less than the market price of the common stock within one year of the issuance of such security without the permission of Dutchess, which will not be unreasonably withheld. The Company may participate in such a transaction if it delivers a written notice to Dutchess describing the transaction and the amount and use of the proceeds intended to be raised. Dutchess may provide financing similar to the terms set forth in the notice. However, if Dutchess does not provide notice of its intent to provide such financing then the Company may proceed with its financing plans based on the terms of the initial notice to Dutchess. Right to Cover If shares subject to a put notice become restricted and Dutchess is required to purchase Company stock in an open market transaction to make a delivery, then the investment agreement requires the Company to pay to Dutchess an amount equal to the value of Dutchess’ open market purchase price over the proceeds received from the sale of Company’s stock in that transaction. Closing Conditions We can only put shares to Dutchess under the investment agreement when we meet certain conditions, including, but not limited to, the following: · delivery of the certificates being purchased by Dutchess; · a registration statement has been declared effective and remains effective for the resale of the common stock subject to the Equity Line of Credit; · the registration statement, as required to be filed under the registration rights agreement, and any amendments do not contain any untrue statements of a material fact or omit to state any material fact; · we have complied with our obligations under the investment agreement and the registration rights agreement; · no injunction has been issued and remains in force, or action commenced by a governmental authority which has not been stayed or abandoned, prohibiting the consummation of any of the transactions contemplated by the investment agreement; and · the issuance of the common stock will not violate any shareholder approval requirements of any exchange or market where our securities are traded. 17 Suspension of the Investment Agreement The investment agreement will be suspended upon any of the following events, and will remain suspended until the event is rectified: · the trading of our common stock is suspended by the SEC, the OTCBB or the National Association of Securities Dealers, or NASD, for a period of two consecutive trading days; or · our common stock is de-listed from the OTCBB. Indemnification Pursuant to the investment agreement, Dutchess is entitled to customary indemnification from us for any losses or liabilities it suffers based upon (1) any misrepresentation or breach of any representation or warranty, (2) any breach of any covenant, agreement or obligation or (3) any cause of action, suit or claim, arising out of or resulting from the performance of the investment agreement or any other document contemplated by the investment agreement. Placement Agent Pursuant to the investment agreement, the Company has agreed to pay Jones, Byrd and Attkisson, as the placement agent, one percent (1%) of the value of the shares that the Company intends to sell to Dutchess on each closing date. Short Selling Pursuant to the investment agreement, Dutchess has agreed to comply with Section 9 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules promulgated thereunder not to short the Company’s stock, either directly or indirectly. Termination The investment agreement will terminate when either of the following events occur: · Dutchess has purchased an aggregate of $5,000,000 of our common stock; or · thirty-six months after the SEC declares the registration statement, of which this prospectus is a part, effective. DILUTION Our net tangible book value as of June 30, 2007 was $379,589 or $.028 per share of Common Stock. Net tangible book value per share is determined by dividing our tangible book value (total tangible assets less total liabilities) by the number of outstanding shares of our Common Stock. Since this offering is being made solely be the selling stockholders and none of the proceeds will be paid to us, our net tangible book value will be unaffected by this offering. Our net tangible book value, however, will be impacted by the Common Stock to be issued under the investment agreement. The following example shows the dilution to new investors if (1) 50% of the stock issued under the investment agreement is sold; and (2) 100% of the stock intended to be sold under the investment agreement is sold. Minimum Maximum Offering Offering Public Offering Price Per Share $ 0.60 $ 0.60 Net Tangible Book Value Prior to This Offering $ 0.03 $ 0.03 Net Tangible Book Value After Offering $ 0.05 $ 0.08 Dilution per share to new investors $ 0.55 $ 0.52 18 SELLING SECURITY HOLDERS The following table sets forth the name of the selling stockholders, the number of shares owned, the number of shares registered by this prospectus, the number of outstanding shares that the selling stockholders will own after the sale of the registered shares and the percentage of outstanding shares that the selling stockholders will own after the sale of the registered shares,assuming all of the shares are sold. The information provided in the table and discussions below has been obtained from the selling stockholders. The selling stockholders may have sold, transferred or otherwise disposed of, or may sell, transfer or otherwise dispose of, at any time or from time to time since the date on which they provided the information regarding the shares beneficially owned, all or a portion of the shares of common stock beneficially owned in transactions exempt from the registration requirements of the Securities Act of 1933, or the Securities Act. As used in this prospectus, “selling stockholder” includes donees, pledgees, transferees or other successors in interest selling shares received from the named selling stockholder as a gift, pledge, distribution or other non-sale related transfer (excluding donees, pledgees, transferees or other successors-in-interest of Dutchess). Beneficial ownership is determined in accordance with Rule 13d-3(d) promulgated by the SEC under the Securities Exchange Act of 1934, or the Exchange Act. Unless otherwise noted, each person or group identified possesses sole voting and investment power with respect to the shares, subject to community property laws where applicable. Stockholder Number of Shares Beneficially Owned Before the Offering Number of Shares Being Offered Number of Shares Beneficially Owned After The Offering Percentage of Class to be Owned After The Offering Dutchess Private Equities Fund, L.P. 2,000,000 2,000,000 (2) 0 0% Joel Sens 4,921,414 (3) 500,000 4,421,414 26.3% K&C Investments 300,000 300,000 (4) 0 0% RBC Dain Rauscher Cust William Dunn IRA 17,600 17,600 (5) 0 0% RBC Dain Rauscher Cust Eugenia Medlock IRA 17,000 17,000 (6) 0 0% RBC Dain Rauscher Cust James T. Lewis IRA 15,700 15,700 (7) 0 0% IFS Holdings, Inc. 13,400 13,400 (8) 0 0% RBC Dain Rauscher Cust Cynthia Lee McDonald IRA 13,000 13,000 (9) 0 0% RBC Dain Rauscher Cust Barry Dunn SEP/IRA 11,900 11,900 (10) 0 0% Matthew K. Beckstead TTEE Matthew K. Beckstead Revocable Trust 10,000 10,000 (11) 0 0% John R. Velky 10,000 10,000 (11) 0 0% RBC Dain Rauscher Cust Nancy Kines IRA 9,700 9,700 (12) 0 0% RBC Dain Rauscher Cust Louis Mulherin Jr. IRA 9,000 9,000 (13) 0 0% RBC Dain Rauscher Cust Horace G. Blalock IRA 8,600 8,600 (14) 0 0% Jana S. Pine 7,700 7,700 (15) 0 0% RBC Dain Rauscher Cust Kenneth D. Simpson IRA 7,500 7,500 (16) 0 0% RBC Dain Rauscher Cust Henry Alperin IRA 7,000 7,000 (17) 0 0% Echols J. Martin DMD PSP 7,000 7,000 (17) 0 0% RBC Dain Rauscher Cust Caroline T. Richardson IRA 6,400 6,400 (18) 0 0% RBC Dain Rauscher Cust Charles Daniel IRA 6,200 6,200 (19) 0 0% RBC Dain Rauscher Cust Robert Edmond IRA 5,400 5,400 (20) 0 0% RBC Dain Rauscher Cust Jackie Brooks Roth IRA 5,300 5,300 (21) 0 0% RBC Dain Rauscher Cust John R. Velky IRA 5,200 5,200 (22) 0 0% Henry Alperin 5,100 5,100 (23) 0 0% Kimberly S. Sligh 4,800 4,800 (24) 0 0% Thomas D. Thompson 4,000 4,000 (25) 0 0% RBC Dain Rauscher Cust J. Lavern McCullough IRA 3,700 3,700 (26) 0 0% RBC Dain Rauscher Cust Ted A. Poor IRA 3,200 3,200 (27) 0 0% Carolyn H. Byrd 3,200 3,200 (27) 0 0% RBC Dain Rauscher Cust William A. Smith IRA 3,100 3,100 (28) 0 0% RBC Dain Rauscher Cust Robert J. Ferrara IRA 3,000 3,000 (29) 0 0% RBC Dain Rauscher Cust Pamela K. Richardson Roth IRA 3,000 3,000 (29) 0 0% RBC Dain Rauscher Cust Geraldine N. Videtto IRA 3,000 3,000 (29) 0 0% RBC Dain Rauscher Cust Jack T. Williams IRA 3,000 3,000 (29) 0 0% Robert C. Wilson 3,000 3,000 (29) 0 0% RBC Dain Rauscher Cust Burgess M. Allen Jr. Roth IRA 2,600 2,600 (30) 0 0% RBC Dain Rauscher Cust Sonan L. Ashley Roth IRA 2,500 2,500 (31) 0 0% 19 Valerie Biskey 2,500 2,500 (31) 0 0% Robert L. Bower 2,500 2,500 (31) 0 0% RBC Dain Rauscher Cust Nancy Locklear IRA 2,500 2,500 (31) 0 0% M. Dixon McKay 2,500 2,500 (31) 0 0% RBC Dain Rauscher Cust Hilton E. Vaughn Sr. IRA 2,500 2,500 (31) 0 0% Tammy Corley 2,150 2,150 (32) 0 0% William D. Corley 2,150 2,150 (33) 0 0% RBC Dain Rauscher Cust A. Louis Hook Jr. IRA 2,000 2,000 (34) 0 0% RBC Dain Rauscher Cust Dorth G. Falls IRA 1,800 1,800 (35) 0 0% RBC Dain Rauscher Cust Robert F. Heishman IRA 1,800 1,800 (35) 0 0% RBC Dain Rauscher Cust Patsy A. Fisher Roth IRA 1,700 1,700 (36) 0 0% RBC Dain Rauscher Cust Phillip R. Mason IRA 1,700 1,700 (36) 0 0% RBC Dain Rauscher Cust Joseph H. May IRA 1,700 1,700 (36) 0 0% RBC Dain Rauscher Cust Kenneth J. Remington IRA 1,600 1,600 (37) 0 0% Robert L. Abshire 1,500 1,500 (38) 0 0% RBC Dain Rauscher Cust Barbara Sue Bramlett IRA 1,500 1,500 (38) 0 0% Furman Terry Richardson 1,500 1,500 (38) 0 0% Stuart R. Wilson 1,500 1,500 (38) 0 0% Waymon E. Ragan and Lorena B. Ragan Jt. Ten./WROS 1,500 1,500 (39) 0 0% RBC Dain Rauscher Cust Joanne I. Leonard IRA 1,100 1,100 (40) 0 0% Bryan Coats 1,000 1,000 (41) 0 0% RBC Dain Rauscher Cust Faye S. Jennings IRA 1,000 1,000 (41) 0 0% James R. Kelley 1,000 1,000 (41) 0 0% Alice McCoy 1,000 1,000 (41) 0 0% RBC Dain Rauscher Cust Thomas D. Thompson IRA 1,000 1,000 (41) 0 0% Ken Wilson 1,000 1,000 (41) 0 0% A Boardman Co LLC 900 900 (42) 0 0% RBC Dain Rauscher Cust Lawrence E. Mobley III SEP/IRA 900 900 (43) 0 0% Michael C. Rogers & Pam K. Roger Jt. Ten. 900 900 (44) 0 0% RBC Dain Rauscher Cust Ken Wilson Roth IRA 800 800 (45) 0 0% RBC Dain Rauscher Cust Verda Elrod Roth IRA 600 600 (46) 0 0% Gerry Rhodes 600 600 (46) 0 0% RBC Dain Rauscher Cust Phoebe Tuten IRA 600 600 (46) 0 0% Mark D. Anderson 500 500 (47) 0 0% RBC Dain Rauscher Cust Milton O. Dickson Sr. Roth IRA 500 500 (47) 0 0% Kevin Fogarty & Michelle Fogarty Jt. Ten. 500 500 (47) 0 0% Randall Redmond 500 500 (47) 0 0% George M. Willson & Crystal J. Willson 400 400 (48) 0 0% RBC Dain Rauscher Cust Franklin D. Hart Jr. Roth IRA 300 300 (49) 0 0% RBC Dain Rauscher Cust Wanda Hart Roth IRA 300 300 (49) 0 0% Elisabeth T. Keller 300 300 (49) 0 0% T. Barrett Trotter 300 300 (49) 0 0% Total number of shares offered for resale 3,703,400 (1) The numbers assume that the selling stockholders have sold all of the shares offered hereby prior to completion of this offering. (2) Represents shares we may issue to Dutchess pursuant to the Equity Line of Credit. Since we are not obligated to use the Equity Line of Credit and the amount of shares that we may issue pursuant to the Equity Line of Credit is partly based on the future market price of our common stock, we cannot predict with accuracy the actual number of shares we may issue to Dutchess. Michael Novielli and Douglas Leighton are the Managing Members of Dutchess Capital Management, which is the general partner of Dutchess and, accordingly, may be deemed toshare voting and dispositive power over securities held for the account of Dutchess. 20 (3) Consists of 3,350,4144 shares of common stock, 400,000 shares that may be acquired at $0.50 per share upon the exercise of options, 300,000 shares that may be acquired at $1.00 per share upon the exercise of options, 300,000 shares that may be acquired at $1.75 per share upon the exercise of options and 500,000 shares that may be acquired at $2.00 per share upon the exercise of options. (4) Consists of300,000 shares of common stock. David Thomas is the owner of K&C Investments, and, accordingly may be deemed to possess voting and investment power over shares held by K&C Investments. (5) Consists of 17,600 shares of common stock. (6) Consists of 17,000 shares of common stock. (7) Consists of 15,700 shares of common stock. (8) Includes 13,400 shares that may be acquired at $0.85 per share upon exercise of warrants. Ron Attkisson and John Pope Jones are the controlling shareholders of IFS Holdings, Inc., and, accordingly, they may be deemed to share voting and investment power over shares held by IFS Holdings, Inc. In addition, IFS Holdings, Inc. owns 99% of Jones, Byrd and Attkisson. IFS Holdings, Inc. may be deemed to be an affiliate of the broker dealer Jones, Byrd and Attkisson. Accordingly, IFS Holdings, Inc. has informed the Company that: (1) IFS Holdings, Inc. acquired the Company's securities in the ordinary course of business; and (2) IFS Holdings, Inc. did not have any agreement or understanding, directly or indirectly, at the time of purchase with any person to distribute the securities. (9) Consists of 13,000 shares of common stock. (10) Consists of 11,900 shares of common stock. (11) Consists of 10,000 shares of common stock. (12) Consists of 9,700 shares of common stock. (13) Consists of 9,000 shares of common stock. (14) Consists of 8,600 shares of common stock. (15) Consists of 7,700 shares of common stock. (16) Consists of 7,500 shares of common stock. (17) Consists of 7,000 shares of common stock. (18) Consists of 6,400 shares of common stock. (19) Consists of 6,200 shares of common stock. (20) Consists of 5,400 shares of common stock. (21) Consists of 5,300 shares of common stock (22) Consists of 5,200 shares of common stock. 21 (23) Consists of 5,100 shares of common stock. (24) Consists of 4,800 shares of common stock. (25) Consists of 4,000 shares of common stock. (26) Consists of 3,700 shares of common stock. (27) Consists of 3,200 shares of common stock. (28) Consists of 3,100 shares of common stock. (29) Consists of 3,000 shares of common stock. (30) Consists of 2,600 shares of common stock. (31) Consists of 2,500 shares of common stock. (32) Consists of 2,150 shares of common stock. (33) Includes 2,150 shares that may be acquired at $0.85 per share upon exercise of warrants. (34) Consists of 2,000 shares of common stock. (35) Consists of 1,800 shares of common stock. (36) Consists of 1,700 shares of common stock. (37) Consists of 1,600 shares of common stock. (38) Consists of 1,500 shares of common stock. (39) Includes 1,500 shares that may be acquired at $0.85 per share upon exercise of warrants. (40) Consists of 1,100 shares of common stock. (41) Consists of 1,000 shares of common stock. (42) Consists of 900 shares of common stock. John Dickey Boardman, Jr. is the Managing Member ofA. Boardman Co. LLC,and, accordingly, may be deemed to possess voting and investment power over shares held by A. Boardman Co. LLC. (43) Consists of 900 shares of common stock. (44) Consists of 900 shares of common stock. (45) Consists of 800 shares of common stock. (46) Consists of 600 shares of common stock. (47) Consists of 500 shares of common stock. (48) Consists of 400 shares of common stock. (49) Consists of 300 shares of common stock. 22 Relationship between Certain Selling Stockholders and Seawright Holdings The following selling stockholders have, or have had within the last three years, a material relationship with Seawright Holdings. Joel Sens is our chief executive officer, president, secretary and treasurer and is also one of our directors. IFS Holdings, Inc. is controlled by stockholders Ronald Attkisson and John Pope Jones. In addition, IFS Holdings, Inc. owns 99% of Jones, Byrd and Attkisson, our placement agent with respect to the securities to be issued to Dutchess under the Equity Line of Credit and an underwriter of this offering. Ron Attkisson was one of our directors until he resigned effective February 28, 2007, however Mr. Attkisson remains a director of Jones, Byrd and Attkisson. PLAN OF DISTRIBUTION The selling stockholders will act independently of us in making decisions with respect to the timing, manner and size of each sale. The selling stockholders may sell the shares from time to time in transactions on the OTCBB or on any national securities exchange or U.S. inter-dealer system of a registered national securities association on which our common stock may be listed or quoted at the time of sale, or in private transactions and transactions otherwise than on these exchanges or systems or in the over-the-counter market. These transactions may occur at prices related to prevailing market prices, in negotiated transactions or in a combination of such methods of sale, or any other method permitted by law. The selling stockholders may effect such transactions by offering and selling the shares directly to or through securities broker-dealers, and such broker-dealers may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of the shares for whom such broker-dealers may act as agent or to whom the selling stockholders may sell as principal, or both, which compensation as to a particular broker-dealer might be in excess of customary commissions. Dutchess, Jones, Byrd and Attkisson and any other broker-dealers who act in connection with the sale of the shares pursuant to the Equity Line of Credit are “underwriters” within the meaning of the Securities Act, and any discounts, concessions or commissions received by them and profit on any resale of the shares as principal may be deemed to be underwriting discounts, concessions and commissions under the Securities Act. Additionally, the other selling stockholders listed in this document may be deemed “underwriters.” On or prior to the effectiveness of the registration statement to which this prospectus is a part, we will advise the selling stockholders that the anti-manipulation rules under the Exchange Act may apply to sales of shares in the market and to the activities of the selling security owners and any of their affiliates. We have informed the selling stockholders that they may not: · engage in any stabilization activity in connection with any of the shares; · bid for or purchase any of the shares or any rights to acquire the shares; · attempt to induce any person to purchase any of the shares or rights to acquire the shares other than as permitted under the Exchange Act; or · effect any sale or distribution of the shares until after the prospectus shall have been appropriately amended or supplemented, if required, to describe the terms of the sale or distribution. The selling stockholders and the other persons participating in the distribution of the shares offered under this prospectus will be subject to the Exchange Act, including Regulation M thereunder. We have advised the selling stockholders that the anti-manipulation rules of Regulation M under the Exchange Act may apply to sales of shares in the market and to the activities of the selling stockholders and their affiliates. In addition, we will make copies of this prospectus available to the selling stockholders and we have informed them of the need for delivery of copies of this prospectus to purchasers at or prior to the time of any sale of the shares offered hereby. We have informed the selling stockholders that they must effect all sales of shares in broker’s transactions, through broker-dealers acting as agents, in transactions directly with market makers, or in privately negotiated transactions where no broker or other third party, other than the purchaser, is involved. The selling stockholders may indemnify any broker-dealer that participates in transactions involving the sale of the shares against certain liabilities, including liabilities arising under the Securities Act. Any commissions paid or any discounts or concessions allowed to any broker-dealers, and any profits received on the resale of shares, may be deemed to be underwriting discounts and commissions under the Securities Act if the broker-dealers purchase shares as principal. 23 In the absence of the registration statement to which this prospectus is a part, certain of the selling stockholders would be able to sell their shares only pursuant to the limitations of Rule 144 promulgated under the Securities Act. We engaged Jones, Byrd and Attkisson as our placement agent with respect to the securities to be issued to Dutchess under the Equity Line of Credit. To our knowledge, Jones, Byrd and Attkisson has no affiliation or business relationship with Dutchess. Under a placement agent agreement, we agreed to pay Jones, Byrd and Attkisson 1% of the gross proceeds from each put. The placement agent agreement terminates when the investment agreement terminates pursuant to its terms. Ronald Attkisson, one of the principals of Jones, Byrd and Attkisson, is formerly a director of Seawright Holdings. CAPITALIZATION The following table sets forth our cash and capitalization as ofJune 30, 2007. You should read the following table in conjunction with the section captioned “Management’s Discussion and Analysis and Plan of Operation” and our audited consolidated financial statements and unaudited interim consolidated financial statements and the notes thereto included elsewhere in this prospectus. As of June 30, 2007 Actual(1) Cash and cash equivalents $ 475 Short-Term Liabilities(2) $ 1,024,772 Long-Term Liabilities(3) $ 554,893 Stockholders Equity (Deficiency) $ 403,026 Total Capitalization(4) $ 1,982,691 (1) Certain of the shares that are part of this offering have not yet been issued by us and are not reflected in this table. (2) Short-term liabilities consist of current amounts due under notes payable as well as interest payable on long-term debt. (3) Long-term liabilities consist of notes payable to various individuals and other long-term liabilities. (4) Total capitalization is stated by not including cash and cash equivalents. DIVIDEND POLICY We do not pay dividends on our common stock and we do not anticipate paying dividends on our common stock in the foreseeable future. We intend to retain our future earnings, if any, to finance the growth of our business. MANAGEMENT’S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION The following discussion contains forward-looking statements that are subject to significant risks and uncertainties about us, our current and planned products, our current and proposed marketing and sales, and our projected results of operations. There are several important factors that could cause actual results to differ materially from historical results and percentages and results anticipated by the forward-looking statements. We have sought to identify the most significant risks to our business, but we cannot predict whether or to what extent any of these risks may be realized nor can there be any assurance that we have identified all possible risks that might arise. See “Risk Factors” in this prospectus. Investors should carefully consider all of these risks before making an investment decision with respect to our stock. The following discussion and analysis should be read in conjunction with our financial statements and notes thereto. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment from our management. Plan of Operation In 2003, we purchased property containing a spring located in Mt. Sidney, Virginia in the Shenandoah Valley with the intention of developing a spring water distribution business. The spring has a flow in excess of 1,000,000 gallons of water daily. We have chosen to develop and acquire packaging for selling our water under the brand names Seawright Springs and Quibell. We have developed two proprietary Polyethylene Terephthalate, or PET, bottles in a 16.9 ounce size and a 33.8 ounce size. In addition, in June 2005 we acquired from Quibell, glass bottle designs for various sized bottles (including 237 ml, 385 ml, 750 ml and 1 liter sizes) as well as labels for various sized sparkling water bottles, spring water bottles and tea bottles (including 237 ml, 385 ml, 750 ml, 1 liter, 1.5 liter and 16.9 ounce bottles). 24 We are positioning our water in an effort to compete in the luxury brand category of the water market. We expect to offer a non-sparkling brand and to begin selling bottled water under the “Seawright Springs” brand name in the second quarter of 2006. We will also continue to seek opportunities to sell our daily supply of water to other bottlers. In May of 2005 and April of 2006, respectively, we purchased of two parcels of land located approximately 10 miles south of the Mt. Sidney property. We are considering leasing these properties for commercial purposes. See “Description of Property” below. The further development of this business will require, among other things, further capital expenditure on plant and equipment, developing marketing materials, renting additional office space, and interviewing and hiring administrative, marketing and maintenance personnel. While we have raised the capital necessary to meet our working capital and financing needs in the past, the funds raised the investment agreement related to this offering are required in order for us to meet our current and projected cash flow deficits from operations and development. For the period from our inception through June 30, 2007, we have: · formed our company and established our initial structure; · sought and pursued investment opportunities; · reviewed and analyzed the potential market for natural spring water; · purchased the Mt. Sidney property and procured the necessary financing to cover the initial purchase costs from an offering of preferred stock; · purchased two properties near the Mt. Sidney property which we are considering leasing for commercial purposes; · purchased trademarks and other intellectual property relating to the creation and bottling of flavored and non-flavored bottled water; · performed required testing of water quality at spring site; · began developing a new web site as part of our marketing strategy; and · made improvements to the spring site and water collection facilities. Product Research and Development We do not anticipate performing research and development for any products during the next twelve months. Acquisition or Disposition of Plant and Equipment We do not anticipate the sale of any significant property, plant or equipment during the next twelve months. We have made improvements to plant and equipment at the spring site, and we have spent approximately $250,000 to complete the renovation of our spring catchment, which protects the water spring from outside elements. Number of Employees As of June 30, 2007, we had one employee, our chief executive officer and president, Joel Sens. We anticipate that the number of employees may increase in the future. However, given our ability to contract out much of our required services, it is not anticipated, based on the current business plan, that new employees will be hired in the next twelve months. No formal contract for the compensation of Mr. Sens exists as of June 30, 2007, but we may enter into an employment contract with him within the next twelve months. 25 Comparison of Financial Results Three Months Ended June 30, 2007, versus Three Months Ended June 30, 2006 Revenues. In the three months ended June 30, 2007, $1,775 of revenue was generated from the Mt. Sidney spring from on site sales as compared to $1,010 of revenue for the quarter ended June 30, 2006. We expect to increase our sales in future quarters and will remain a development stage company until revenues increase significantly. Costs and Expenses. In the quarter ended June 30, 2007 operating expenses were $975,050. These expenses were related to the establishment of our spring water business, which includes expenses for consulting and engineering services, testing and spring maintenance, and to the administration and overhead of our business, which includes accounting, legal and office expenses. This compared with operating expenses in the quarter ended June 30, 2006 of $333,684. The increase in expenses is due to the increased expenditures on the spring site operations principally related to consulting and engineering. We have incurred interest expenses of $386,595 and $90,755 for the quarters ended June 30, 2007 and 2006, respectively. In the three and six-month periods ended June 30, 2007, on trading securities, we recorded a gain of $456 and a net loss of $248, respectively. As of June 30, 2007, the President of our company advance capital of $156,158 for general working capital purposes. Liquidity and Capital Resources. As of June 30, 2007, we had a working capital deficit of $1,231,801, an available cash balance of $475, a marketable securities balance of $22,505 and cash in excess of available funds, accounts payable and accrued liabilities balance, including accrued interest on the convertible notes, of $170,909. In August 2004 we issued a private placement memorandum to offer up to 1,000 units of equity/notes payable instruments. Each unit consisted of 2,500 shares of our common stock, $1,500 of convertible promissory notes, and a warrant to purchase 300 shares of our common stock at $0.85 per share. The convertible promissory notes accrue interest at 11% per annum, and are payable and due in September 2009. The note holders have the option to convert any unpaid note principal and accrued interest to our common stock at a rate of $0.85 per share anytime after six months from the issuance date of the note. During the second quarter of 2007 most of the convertible notes payable were converted into shares of the Company’s common stock, except for the remaining balance of $32,436. The noteholders agreed to a conversion rate of one share of common stock for each $0.60 of principal and unpaid interest accrued through the closing date plus an additional six months of interest at the rate of 11% per annum. The private placement was closed in February of 2005. Over the course of our private placement, we received total proceeds of $2,665,116, net of placement costs and fees, and issued to investors $1,498,500 of convertible promissory notes, 2,497,500 shares of common stock and 999 warrants, none of which have been converted to common stock. Part of the proceeds of the private placement were used to pay off the remaining debt on the Mt. Sidney property. The purchase of one of the two Staunton, Virginia properties mentioned above was closed on May 24, 2005. The purchase price for that parcel was $725,000, of which $225,000 was paid in cash. We are financing the remaining $500,000 of the purchase price over three years through a bank loan. We also completed the purchase of the second Staunton, Virginia property on April 10, 2006. The purchase price for the second property was $240,000, less a previously made $10,000 refundable deposit. We paid $90,000 of the remaining purchase price at settlement and we have financed the remaining $140,000. Our accounts payable and accrued liabilities of $170,909 is composed predominantly of liabilities to our consultants and vendors associated with the Mt. Sidney spring, our accountants and lawyers and accrued interest on our convertible notes payable. In order to provide funding for operations and capital expenditures, on September 12, 2005, we entered into an investment agreement with Dutchess Private Equities Fund, LP. The investment agreement establishes what is sometimes referred to as an “equity line of credit.” Under the investment agreement, Dutchess has agreed to provide us with up to $5,000,000 during the 36-month period following the date a registration statement of our common stock is declared effective by the Securities and Exchange Commission. During this 36-month period, we may request a draw down under the equity line of credit by which we would sell shares of our common stock to Dutchess, which is obligated to purchase the shares under the investment agreement, subject to certain conditions set forth therein. We may, at our election, require Dutchess to purchase an amount equal to no more than either (a) 200% of the average daily volume of our common stock for the 10 trading days prior to the put notice date, multiplied by the average of the three daily closing bid prices immediately preceding the put notice date or (b) $100,000; provided that we may not request more than $1,000,000 in any single put notice. On the trading day following the put notice date, a pricing period of five trading days will begin. The purchase price for the common stock identified in the put notice will be equal to 95% of the lowest closing best bid price of our common stock during the pricing period. We are under no obligation to draw down under the equity line of credit. 26 On November 20, 2006, a registration statement on Form SB-2 pertaining to the Company’s common stock was declared effective by the Securities and Exchange Commission. The registration statement related to the sale of shares of the Company’s common stock by our stockholders. The Securities and Exchange Commission limited the amount of shares of the Company’s common stock that the Company could register pursuant to the investment agreement under the November 20, 2006 registration statement to 1,000,000 shares of the Company’s common stock. Accordingly, the Company may obtain additional financing by registering more common stock under the investment agreement. During December 2006, the Company entered into a promissory note with a face amount of $780,000. Under the terms of the note, the Company received $650,000 less closing costs of $50,075, creating a calculated effective interest rate of 35%. As a further incentive, we agreed to issue 250,000 shares of common stock to Dutchess. The fair value of the shares, $127,500, was accounted for as a deferred financing cost and is being amortized over the life of the note. As detailed in the agreement, the Company shall make payments to the holder in the amount of the greater of (a) 100% of each Put (as defined in the investment agreement) given to the investor from the Company or (b) made in 12 monthly increments of $65,000. The agreement is collateralized by signed put notices under the investment agreement, as well as a lien on the Company’s goods, inventory, general intangibles, and all associated documents and chattel paper. Moreover, Joel Sens, the President and Chief Executive Officer of the Company, has pledged certain personal property. As of June 30, 2007 the promissory note has been fully paid of and converted into common stock. On June 20, 2007, the Company executed a promissory note with Dutchess for $200,000 at an interest rate of 12%. The Company shall make payments to the holder in the amount of the greater of (a) $200,000 divided by the number of months remaining from June 20, 2007 to December 20, 2007, or (b) 100% of the amount of money realized upon each sale of the Company’s stock sold to Dutchess by the Company pursuant to the investment agreement. The note is secured by a lien on all of the Company’s assets and has been guaranteed by Joel Sens, the President and Chief Executive Officer of the Company. Years Ended December 31, 2006 and 2005 Revenues. During the year ended December 31, 2006 and 2005, we generated $3,304 and $2,524 in revenue, respectively, from continuing operations. Prior to 2005, the Company had generated no revenue from continuing operations. Costs and Expenses. We incurred operating expenses of $1,393,009 during the year ended December 31, 2006 as compared to $946,457 of expenses during the year ended December 31, 2005. Expenses for the year ended December 31, 2006 are composed principally of salary, legal and accounting fees, financing expense on our funding instruments, and consulting fees associated with the acquisition of land. During the year ended December 31, 2006 and 2005, we incurred realized net losses of $1,570 and $54,592, respectively, from our trading of marketable securities. Liquidity and Capital Resources. As of December 31, 2006, we had a working capital deficit of $1,355,680 an available cash balance of $2,986, a marketable securities balance of $17,993 and an accounts payable and accrued liabilities balance, including accrued interest on the convertible notes, of $452,418. Years Ended December 31, 2005 and 2004 Revenues. During the year ended December 31, 2005, we generated $2,524 in revenues from continuing operations. Prior to 2005, the Company had generated no revenue from continuing operations. Costs and Expenses. We incurred operating expenses of $946,457 during the year ended December 31, 2005 as compared to $198,506 of expenses during the year ended December 31, 2004. Expenses for the year ended December 31, 2005 are composed principally of salary, legal and accounting fees, financing expense on our funding instruments, and consulting fees associated with the acquisition of land. Our other expenses increased by $39,172 from 2004 to 2005 primarily due to interest expense attributable to our private placement. 27 During the year ended December 31, 2005, we incurred a loss of $54,592 from our trading of marketable securities. During the year ended December 31, 2004, we recorded gain of $93,518. Liquidity and Capital Resources. As of December 31, 2005, we had a working capital deficit of $85,809, an available cash balance of $130,857, a marketable securities balance of $138,910 and an accounts payable and accrued liabilities balance, including accrued interest on the notes, of $120,445. Years Ended December 31, 2004 and 2003 Revenues. The Company had generated no revenue from continuing operations in either 2004 or 2003. Costs and Expenses. We incurred operating expenses of $198,506 during the year ended December 31, 2004 as compared to $224,604 of expenses in during the year ended December 31, 2003. Expenses for the year ended December 31, 2004 are composed principally of salary, legal and accounting fees, financing expense on our funding instruments, and consulting fees associated with the acquisition of land. Our interest expense increased by $107,861 from 2003 to 2004 primarily due to interest expense attributable to our private placement. During the year ended December 31, 2004, we recorded a gain of $93,518 from our trading of marketable securities. During the year ended December 31, 2003, we recorded no gain or loss on the trading of marketable securities. Liquidity and Capital Resources. As of December 31, 2004, we had working capital of $1,537,251, an available cash balance of $190,419, a marketable securities balance of $1,556,405 and an accounts payable and accrued liabilities balance, including interest on notes, of $75,273. As of December 31, 2003, we had a working capital deficit of $710,171, an overdraft on our cash balance account of $24,688 and an accounts payable and accrued liabilities balance, including accrued interest on the notes, of approximately $148,547. Acquisition of Land and Spring For a full description of the October 2003 acquisition of our Mt. Sidney property and the May 2005 and April 2006 acquisition of two additional properties 10 miles south of the Mt. Sidney property, see “Description of Property” below. Future Funding Requirements and Going Concern While we have raised the capital necessary to meet our working capital and financing needs in the past, additional financing is required in order to meet our current and projected cash flow deficits from operations and development. Within the next year, funds will be needed to meet our obligations related to the financing of the purchases of the Staunton, Virginia properties and to fund improvements to our spring site and to fund our initial operations. We intend to generate these funds primarily from our Equity Line of Credit. We believe that proceeds from the Equity Line of Credit will allow us to cover our capital and operating expenses over the next year. If during that period or thereafter, we are not successful in generating sufficient liquidity from operations or in raising sufficient capital resources on terms acceptable to us, this could have a material adverse effect on our business, results of operations, liquidity and financial condition. Our independent certified public accountants have stated in their report included herein that we have incurred operating losses since our inception and that this factor raises substantial doubt about our ability to continue as a going concern. Off-Balance Sheet Arrangements We have not had, and at June 30, 2007 do not have, any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. 28 Critical Accounting Policies The preparation of our consolidated financial statements in conformity with accounting principles generally accepted in the United States requires us to make estimates and judgments that affect our reported assets, liabilities, revenues, and expenses, and the disclosure of contingent assets and liabilities. We base our estimates and judgments on historical experience and on various other assumptions we believe to be reasonable under the circumstances. Future events, however, may differ markedly from our current expectations and assumptions. While there are a number of significant accounting policies affecting our consolidated financial statements; we believe the following critical accounting policies involve the most complex, difficult and subjective estimates and judgments: · stock-based compensation; and · revenue recognition. Stock-Based Compensation On January 1, 2006, the Company adopted the provisions of Statement of Financial Accounting Standards (“SFAS”) No.123(R), “Share-Based Payment,” which requires the measurement and recognition of compensation expense for all stock-based awards made to employees based on estimated fair values. SFASNo.123(R) supersedes previous accounting under Accounting Principles Board (“APB”) Opinion No.25, “Accounting for Stock Issued to Employees” for periods beginning in fiscal 2006. In March 2005, the SEC issued Staff Accounting Bulletin (“SAB”) No.107, providing supplemental implementation guidance for SFAS123(R). The Company has applied the provisions of SABNo.107 in its adoption of SFASNo.123(R). SFASNo.123(R) requires companies to estimate the fair value of stock-based awards on the date of grant using an option pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as expense over the requisite service periods. The Company adopted SFASNo.123(R) using the modified prospective application, which requires the application of the standard starting from January 1, 2006, the first day of the Company’s year. The Company’s consolidated financial statements for the year ended December 31, 2006, reflect the impact of SFASNo.123(R). Prior to the adoption of SFASNo.123(R), the Company accounted for stock-based awards to employees using the intrinsic value method in accordance with APB No.25, as allowed under SFASNo.123, “Accounting for Stock-Based Compensation.” Under the intrinsic value method, no stock-based compensation expense for employee stock options had been recognized in the Company’s consolidated statements of operations because the exercise price of the Company’s stock options granted to employees equaled the fair market value of the underlying stock at the date of grant. In accordance with the modified prospective transition method the Company used in adopting SFASNo.123(R), the Company’s results of operations prior to fiscal 2006 have not been restated to reflect, and do not include, the impact of SFASNo.123(R). Stock-based compensation expense recognized during a period is based on the value of the portion of stock-based awards that is ultimately expected to vest during the period. Stock-based compensation expense is measured using a multiple point Black-Scholes option pricing model that takes into account highly subjective and complex assumptions. The expected life of options granted is derived from the vesting period of the award, as well as historical exercise behavior, and represents the period of time that options granted are expected to be outstanding. Expected volatilities are based on a blend of historical volatility and implied volatility derived from publicly traded options to purchase the Company’s common stock, which the Company believes is more reflective of the market conditions and a better indicator of expected volatility than solely using historical volatility. The risk-free interest rate is the implied yield currently available on U.S.Treasury zero-coupon issues with a remaining term equal to the expected life of the option. There were no employee options granted during 2006 or 2005, and all employee options granted prior to 2005 had fully vested by January 1, 2005. Stock-based compensation expense related to 75,000 stock options issued to consultants for services rendered as recognized under SFASNo.123(R) totaled $38,490 for the year ended December 31, 2006. As of December 31, 2006, all stock options outstanding issued to consultants were fully vested. Revenue Recognition For revenue from product sales, the Company recognizes revenue in accordance with Staff Accounting Bulletin No.104, Revenue Recognition (“SAB104”), which superseded Staff Accounting Bulletin No.101,
